        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 1 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                            1

·1· · · · · · · IN THE UNITED STATES DISTRICT FOR
· · · · · · · · THE WESTERN DISTRICT OF TEXAS
·2· · · · · · · · · SAN ANTONIO DIVISION

·3·   · JOE HOLCOMBE, et al.,· ·)· ·NO. 5:18-CV-00555-XR
· ·   · · · · · · · · · · · · · )
·4·   · · · · · · · · · · · · · )· ·Consolidated with:
· ·   · Plaintiffs,· · · · · · ·)· ·5:18-cv-00712-XR (Vidal)
·5·   · · · · · · · · · · · · · )· ·5:18-cv-00881-XR (Uhl)
· ·   · · · · · · · · · · · · · )· ·5:18-cv-00944-XR (Ramsey)
·6·   · · ·vs.· · · · · · · · · )· ·5:18-cv-00949-XR (McNulty)
· ·   · · · · · · · · · · · · · )
·7·   · · · · · · · · · · · · · )· ·5:18-cv-00951-XR (Wall)
· ·   · UNITED STATES OF· · · · )· ·5:18-cv-01151-XR (Amador)
·8·   · AMERICA,· · · · · · · · )· ·5:19-cv-00184-XR (Brown)
· ·   · · · · · · · · · · · · · )· ·5:19-cv-00289-XR (Ward)
·9·   · · · · · · · · · · · · · )· ·5:19-cv-00506-XR (Workman)
· ·   · Defendant.· · · · · · · )· ·5:19-cv-00678-XR (Colbath)
10·   · · · · · · · · · · · · · )· ·5:19-cv-00691-XR (Braden)
· ·   · · · · · · · · · · · · · )· ·5:19-cv-00706-XR (Lookingbill)
11·   · · · · · · · · · · · · · )· ·5:19-cv-00714-XR (Solis)
· ·   · · · · · · · · · · · · · )· ·5:19-cv-00715-XR (McKenzie)
12·   · · · · · · · · · · · · · )· ·5:19-cv-00805-XR (Curnow)
· ·   · · · · · · · · · · · · · )· ·5:19-cv-00806-XR (Macias)
13·   ·_____________________________________________________

14· · · · · · · · ·VIDEOTAPED DEPOSITION OF

15· · · · · LIEUTENANT COLONEL ROBERT C. BEARDEN
· · ·_____________________________________________________
16

17· · · · · · · PURSUANT TO NOTICE, the above-entitled

18· · deposition was taken on behalf of the Plaintiffs at

19· · Peterson Air Force Base, 135 Dover Street, Building

20· · 350, Suite 2068, Colorado Springs, Colorado, on

21· · January 16, 2020, at 3:15 p.m., before Dawn Gage, a

22· · Professional Court Reporter and Notary Public within

23· · and for the State of Colorado.

24

25
                                                              PEX 0087-0001
                                        PEX
                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                         87
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 2 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                         January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                               9

  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
13· · · · · LIEUTENANT COLONEL ROBERT C. BEARDEN,
14· ·having been first duly sworn according to law, was
15· ·examined and testified under oath as follows:
16· · · · · · · · · · · ·EXAMINATION
17· ·BY MR. ALSAFFAR:
18· · · · ·Q.· ·Good afternoon, Colonel.· How are you
19· ·doing?
20· · · · ·A.· ·Good, thanks.
21· · · · ·Q.· ·My name is Jamal Alsaffar.· And we just
22· ·met today, didn't we?
23· · · · ·A.· ·Yes.
    · · · ·
    ·                                                         PEX 0087-0002

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 3 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           10




21· · · · · First of all, you just took an oath.· And I
22· ·know we're sitting in a conference room, but I want
23· ·to make sure you understand the importance and
24· ·weight of that oath.
25· · · · ·A.· ·Yes.                                       PEX 0087-0003

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 4 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                           11

·1· · · · ·Q.· ·You understand that the oath that you
·2· ·just took is the same oath that you would have taken
·3· ·if we were in a court of law before a judge and jury
·4· ·with the same penalties of perjury if you don't tell
·5· ·the truth; do you understand that?
·6· · · · ·A.· ·Correct, yes.
·7· · · · ·Q.· ·Okay.· And you're prepared to tell the
·8· ·whole truth as you know it, under oath today,
·9· ·correct?
10· · · · ·A.· ·Yes.
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·                                                           PEX 0087-0004

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 5 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                           19

  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
15· · · · ·Q.· ·Okay.· Colonel, can you tell us what
16· ·your current employment situation is with the Air
17· ·Force?
18· · · · ·A.· ·So, I'm the Vice Commander in the 10th
19· ·Air Base Wing at the United States Air Force
20· ·Academy.
21· · · · ·Q.· ·How long have you been there?
22· · · · ·A.· ·About 18 months.
23· · · · ·Q.· ·All right.· And can you tell us what
24· ·time period you were stationed at Holloman Air Force
25· ·Base in New Mexico?                                      PEX 0087-0005

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 6 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                           20

·1· · · · ·A.· ·Sure.· I was there from June of 2012 to
·2· ·June of 2014.
·3· · · · ·Q.· ·And what was your position while you
·4· ·were at Holloman Air Force Base from June of 2012 to
·5· ·June of 2014?
·6· · · · ·A.· ·Correct.· I was the commander of the
·7· ·49th logistics readiness squadron.
·8· · · · ·Q.· ·All right.· And how would you describe
·9· ·your job duties and responsibility as commander of
10· ·the Logistics Readiness Squadron at the 49th?
11· · · · ·A.· ·All right.· So, I was responsible for
12· ·the morale, health, welfare of that unit.· And that
13· ·unit -- that unit's mission, which was to provide
14· ·logistics support to the 49th Wing and it's units.
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·                                                           PEX 0087-0006

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 7 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           24




15· · · · · First of all, while you were squadron --
16· ·excuse me, while you were the commander of the LRS
17· ·49th division at Holloman Air Force Base, you
18· ·were -- you were at all times, a federal employee of
19· ·the federal government, correct?
20· · · · ·A.· ·Correct.
21· · · · ·Q.· ·And while you were a commander at
22· ·Holloman Air Force Base, you were working within the
23· ·course and scope of your employment for the federal
24· ·government, correct?

                                              PEX 0087-0007
25· · · · · MR. FURMAN:· Objection; legal conclusion.


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 8 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                           25

·1· ·You can answer.
·2· · · · · MR. ALSAFFAR:· You can answer.
·3· · · · ·A.· ·Yes.
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
22· · · · · Now, can you tell -- can you give me your
23· ·understanding of why you're testifying today?
24· · · · ·A.· ·So, Airman Devin Kelley was assigned to
25· ·my unit subsequent to his service in the PEX  0087-0008
                                              Air Force.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 9 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           26

·1· ·He committed some heinous crimes.
·2· · · · · And now, you know, the various survivors and
·3· ·families of those that were killed and injured are
·4· ·suing in a civil proceeding for damages.
·5· · · · · And being that I was his commander at the
·6· ·time you-all are interested in, I'm sure, how I
·7· ·handled that, what I did and why I did it.




                                                           PEX 0087-0009

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 10 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                           27

  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
22· · · · ·Q.· ·Okay.· Did you have any -- did you have
23· ·a memory of Devin Kelley when you heard about this
24· ·shooting?
25· · · · ·A.· ·I did.· So, I -- I remembered PEX  0087-0010
                                              seeing him


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 11 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                           28

·1· ·in our holding cell there at Holloman.· And I
·2· ·remembered seeing him when he came back from prison
·3· ·at Mira Mar and did, I guess, what you would call,
·4· ·you know, the final exit interview with me.· It was
·5· ·my final chance to talk to him before he was
·6· ·released from the Air Force.
·7· · · · ·Q.· ·And I just want to make sure that the
·8· ·record is clear is that, you remembered specifically
·9· ·meeting in person with Devin Kelley at the holding
10· ·cell in Holloman Air Force Base in 2012?
11· · · · ·A.· ·That's correct.
12· · · · ·Q.· ·And you also remember meeting personally
13· ·with Devin Kelley when he was -- when he served --
14· ·finished out his prison sentence at Mira Mar and was
15· ·returned back to Holloman Air Force Base for
16· ·out-processing; is that --
17· · · · ·A.· ·That's correct.
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·                                                            PEX 0087-0011

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 12 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                         January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                              31




13· · · · ·Q.· ·And when you say, Read these charges to
14· ·him, you're talking about the point at which he was
15· ·indicted with charges, but yet to be tried of those
16· ·charges?
17· · · · ·A.· ·That's correct, yes.· So I had to --
18· ·they gave me -- it's, essentially, a script that I
19· ·had to read to him saying, Hey, you're being charged
20· ·with the following.· We had to sign it.· And then,
21· ·you know, his court-martial followed those charges.
  · · · · ·
    ·
    ·
    ·                                                          PEX 0087-0012

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 13 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           34




21· · · · ·Q.· ·And I thank you for that.
22· · · · · So when -- so at that point when you were
23· ·meeting with Devin Kelley the first time, shortly
24· ·after June 30, 2012, you, as the commander of the

                                              PEX 0087-0013
25· ·49th LRS at that point had reasonable grounds to


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 14 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                           35

·1· ·believe that he had committed those offenses charged
·2· ·against him and you were -- you-all were getting
·3· ·ready for the trial?
·4· · · · ·A.· ·That's correct.
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·                                                            PEX 0087-0014

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 15 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           39




·8· · · · · So, I think, generally, what you're telling
·9· ·me is Tracy Wolfe communicated to you in some
10· ·fashion that, Hey, Colonel, you need to know, this
11· ·person, Devin Kelley.· Was -- I believe you said
12· ·someone who made threats against the unit, and we
13· ·need to take precautions to protect the people in
14· ·our unit from Devin Kelley?
15· · · · ·A.· ·For clarity, he did do that when Airman
16· ·Kelley was coming back from Mira Mar.
17· · · · ·Q.· ·Okay.
18· · · · ·A.· ·And so you-all have a memo that I signed
19· ·asking for some specific debarment things and that
20· ·kind of thing.
21· · · · · So that's when he -- he told me, Hey -- I
22· ·remember for sure then, that he told me, Hey,
23· ·this -- this guy has threatened the unit before,
24· ·that kind of thing.· I don't remember him telling me

                                              PEX
25· ·anything like that shortly after my change of                0087-0015

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
       Case 5:18-cv-00555-XR Document 419-1
                                      365-1 Filed 03/16/21
                                                  03/12/21 Page 16 of 125

     LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
     JOE HOLCOMBE vs UNITED STATES                                           40

·1· ·command.
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·                                                            PEX 0087-0016

                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
                                                                              YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 17 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           45




·6· · · · ·                                  Okay.· And,
·7· ·Colonel Bearden -- is Exhibit No. 3, correct?
·8· · · · ·A.· ·That's correct.
·9· · · · ·Q.· ·Is Exhibit No. 3 a -- a fair and
10· ·accurate representation of the statement that you
11· ·gave to the DoD IG investigators?
12· · · · ·A.· ·It is.




                                                            PEX 0087-0017

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 18 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           46




·8· · · · ·Q.· ·Okay.· Thank you for that.· I notice on
·9· ·Page 2 of your statement, Exhibit No. 3, you clarify
10· ·for the DoD IG that the threats that you had, been
11· ·informed about Kelley were of an
12· ·active-shooter-type-threat --
13· · · · ·A.· ·Yes, sir.
14· · · · ·Q.· ·-- do you see that?· That is an accurate
15· ·representation of what you told them?
16· · · · ·A.· ·Yes, sir.· So, the -- you know, as I was
17· ·mentioning a minute ago, you know, the First
18· ·Sergeant prior to Kelley's return said he had made
19· ·threats about shooting up the unit and leadership.
20· · · · · So it wouldn't surprise me that when I was
21· ·talking to them, I'd used that language, an
22· ·active-shooter-type incident.
23· · · · ·Q.· ·And so, when we're talking about him,
24· ·this time frame in 2012 when you were at the command

                                              PEX 0087-0018
25· ·LRS 49th when you were describing the threats that


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 19 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                           47

·1· ·Devin Kelley had made were of an active-shooter
·2· ·type, we're talking about a mass-shooting-type
·3· ·threat that he was making to the unit?
·4· · · · ·A.· ·Right.· So the First Sergeant had
·5· ·advised me that he had made threats of shooting, you
·6· ·know, leadership and the implication was, you know,
·7· ·not against one person, multiple individuals, which
·8· ·I think is to your point.
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·                                                            PEX 0087-0019

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 20 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           48




·5· · · · ·Q.· ·Okay.· So when -- from the time that
·6· ·you -- whatever the time frame you were made aware
·7· ·of these specific threats of Devin Kelley, that
·8· ·Devin Kelley was making against the unit, these
·9· ·active-shooter, mass-shooting-type threats,
10· ·certainly, by the end of March 2013, you were aware
11· ·that Devin Kelley was a very dangerous person who
12· ·was threatening to kill multiple people with guns,
13· ·correct?
14· · · · ·A.· ·That's correct.




                                                            PEX 0087-0020

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
          Case 5:18-cv-00555-XR Document 419-1
                                         365-1 Filed 03/16/21
                                                     03/12/21 Page 21 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                        January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                             49

  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
18· · · · · So, at that time, March 2013, as the
19· ·commander of the 49th LRS at Holloman, you -- you
20· ·knew specifically that Devin Kelley proposed an
21· ·increased risk of harm to people in your unit at the
22· ·base?
23· · · · ·A.· ·That's --
      · · · ·
      ·                                                          PEX 0087-0021

                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
                                                                                 YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 22 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                           50

·1· · · · ·A.· ·That's correct.
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·                                                            PEX 0087-0022

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 23 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           57




24· · · · ·Q.· ·Okay.· So you had an escort, which is

                                              PEX 0087-0023
25· ·typical.· And then you had a -- specifically, had an


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 24 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                           58

·1· ·armed guard from the 49th Security Forces also
·2· ·present, which is atypical for Devin Kelley?· You
·3· ·had that for Devin Kelley?
·4· · · · ·A.· ·Yes, sir.
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·                                                            PEX 0087-0024

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 25 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                         January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                              60

    ·
    ·
    ·
    ·
·5· · · · ·Q.· ·Okay.· I'm going to hand you
·6· ·Exhibit No. 7.
·7· · · · · (Deposition Exhibit 7 was marked for
·8· ·identification.)
·9· · · · ·A.· ·Thank you.
10· · · · ·Q.· ·(By Mr. Alsaffar)· Exhibit -- you're
11· ·welcome.· Exhibit No. 7, Colonel, is marked USA
12· ·14794; do you see that at the bottom right?
13· · · · ·A.· ·Yes.
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·                                                          PEX 0087-0025

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 26 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                           61

  ·
  ·
  ·
·4· · · · ·Q.· ·Okay?· All right.· So if you look at
·5· ·this June 15, 2011, memorandum, do you see at the
·6· ·top, it says it's "For 49 Logistics Readiness
·7· ·Squadron," do you see that?
·8· · · · ·A.· ·Yes, sir.
·9· · · · ·Q.· ·And do you see at the top, there's a --
10· ·it looks like an initial-type signature?· And I
11· ·think it says August 2011 --
12· · · · ·A.· ·Correct.
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·                                                          PEX 0087-0026

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 27 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           62




·3· · · · ·Q.· ·All right.· So whoever the First
·4· ·Sergeant was at the time of August 2011, when we see
·5· ·a diamond like that with a signature, that means
·6· ·some First Sergeant has received the document,
·7· ·signed it, seen the document?
·8· · · · ·A.· ·I think that's a reasonable conclusion.
·9· · · · ·Q.· ·Okay.· So going back to the actual
10· ·document, it's for the 49th Logistics Readiness
11· ·Squadron, which was the squadron that you were
12· ·commander of in the time period June 2012 through
13· ·2014, correct?
14· · · · ·A.· ·That's correct.
15· · · · ·Q.· ·That's your squadron.· And this is from
16· ·AFOSI, Detachment 225, right?
17· · · · ·A.· ·Correct.
18· · · · ·Q.· ·Now, tell me, just -- just for the
19· ·record, what's AFOSI Detachment 225?
20· · · · ·A.· ·That's the Air Force Office of Special
21· ·Investigations at Holloman Air Force Base.
22· · · · ·Q.· ·All right.· And the -- the AFOSI, those
23· ·are the -- the agents on base who investigate airmen
24· ·and air women who are involved in possible criminal
25· ·acts, correct?                                         PEX 0087-0027

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 28 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           63

·1· · · · ·A.· ·Correct.
·2· · · · ·Q.· ·Okay.· And so this notification is from
·3· ·James Hoy, Special Agent, Superintendent of
·4· ·Detachment 20 -- 225, correct?
·5· · · · ·A.· ·Correct.
·6· · · · ·Q.· ·And, essentially, what this document
·7· ·is -- is telling you, is as of June 15, 2011, it's
·8· ·telling the 49th LRS at Holloman -- Holloman Air
·9· ·Force Base that one of your airmen in your command
10· ·in -- in the LRS Squadron, Devin Kelley, is being
11· ·investigated for criminal -- potential criminal
12· ·conduct, correct?
13· · · · ·A.· ·That's correct, but I'd like to offer
14· ·some clarity.
15· · · · ·Q.· ·Please.
16· · · · ·A.· ·So, it's -- it's notifying the squadron
17· ·commander at the time that one of the airmen in his
18· ·command --
19· · · · ·Q.· ·Right.
20· · · · ·A.· ·-- is being investigated; I wasn't
21· ·there.
22· · · · ·Q.· ·And, at this time, June 15th, 2011,
23· ·would this be Lieutenant Colonel Marconi was the
24· ·commander of the LRS 49th at that time?
25· · · · ·A.· ·That's correct.                             PEX 0087-0028

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 29 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                           64

·1· · · · ·Q.· ·All right.· And then you were in his
·2· ·position, June 2012 to June 2014?
·3· · · · ·A.· ·That's correct.
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·                                                            PEX 0087-0029

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 30 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           65

·1· · · · ·Q.· ·-- unless you do or others do, so that's
·2· ·helpful.
·3· · · · · I guess my -- just the bottom line here is
·4· ·the 49th Logistics Readiness Squadron was being
·5· ·informed and it's been received, that as of June 15,
·6· ·2011, Devin Kelley is being investigated by the
·7· ·AFOSI Detachment 20 -- 225 for potential criminal
·8· ·conduct?
·9· · · · ·A.· ·That is correct.




                                                            PEX 0087-0030

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 31 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           66




·4· · · · ·Q.· ·(By Mr. Alsaffar)· Now, Exhibit No. 8 is
·5· ·a memorandum for 49 LRS/CC, and does that stand for
·6· ·49th Logistics Readiness Squadron command?
·7· · · · ·A.· ·Commander, yes, sir.
·8· · · · ·Q.· ·Okay.· And it's dated October 21st,
·9· ·2011, correct?
10· · · · ·A.· ·Correct.




25· · · · · So this is an elect- -- this is a PEX  0087-0031
                                              -- this


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 32 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           67

·1· ·October 21st, 2011, letter is signed by Commander
·2· ·Marconi -- signed on -- on the same day,
·3· ·October 21st, 2011, correct?
·4· · · · ·A.· ·Correct.
·5· · · · ·Q.· ·Okay.· And this is a letter that was
·6· ·sent from the 49th WG/CV, correct?
·7· · · · ·A.· ·That's correct.
·8· · · · ·Q.· ·And tell me what that is.
·9· · · · ·A.· ·That is the 49th Wing Vice Commander.
10· · · · ·Q.· ·And I believe you told me early in the
11· ·deposition that that's a level above your command in
12· ·terms of supervisory review, correct?
13· · · · ·A.· ·That's correct.· So, this would have
14· ·been the vice commander of the wing, then you have
15· ·the group, then you have the squadron.· So two
16· ·levels up from the squadron.
17· · · · ·Q.· ·And the -- the subject of this relates
18· ·to -- it says, "Central Registry Board Incident
19· ·Determination," CRB for -- for -- for short.
20· · · · · Now, do you -- do you know what the CRB is?
21· · · · ·A.· ·Yes, sir.
22· · · · ·Q.· ·Tell me what your understanding of it
23· ·is.
24· · · · ·A.· ·So, the Central Registry Board is a

                                              PEX 0087-0032
25· ·board that meets to consider primarily domestic


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 33 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                         January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                              68

·1· ·abuse cases.· And it is a nondisciplinary and it's
·2· ·not judicial, it's administrative in nature.
·3· · · · · And we use it in the Air Force to determine
·4· ·whether acts meet certain criteria.· And if they
·5· ·meet those criteria for, say, domestic abuse, then
·6· ·there's a central registry database that those names
·7· ·can be put in.
·8· · · · · And then that -- what that allows for is, for
·9· ·example, if I was an airman on active duty and I had
10· ·a case that meet, and then I'm separated, and I come
11· ·back and apply for a civilian position, for example,
12· ·at a child development center --
13· · · · ·Q.· ·Right.
14· · · · ·A.· ·-- then if it -- if they -- when they
15· ·run the check, if it pops up in the central --
16· ·the -- if I've got a central registry in a case that
17· ·met, then there's an alert that, for example, in the
18· ·case of domestic abuse, that might not be the person
19· ·you want working with children --
20· · · · ·Q.· ·Right.
21· · · · ·A.· ·-- because they had a case that
22· ·previously met criteria for a central registry
23· ·board.
    · · ·
    ·                                                          PEX 0087-0033

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 34 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           69




24· · · · ·Q.· ·And my understanding in reading through

                                              PEX
25· ·this sort of mandatory various instructions   0087-0034
                                                 for the


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 35 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           70

·1· ·Air Force on this kind of board is that the --
·2· ·the -- one of the commanders, whether it's from the
·3· ·wing or from -- or from right below them, they put
·4· ·together sort of a collection of individuals,
·5· ·including this judge advocate's office, the -- the
·6· ·squadron Security Forces and OSI to be on this board
·7· ·and serve?
·8· · · · ·A.· ·That's correct.· The Air Force
·9· ·instruction spells out specific members.· And there
10· ·are voting and nonvoting members on the board.· And
11· ·they hear cases like domestic abuse.




                                                            PEX 0087-0035

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 36 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                         January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                              71

  · ·
·2· · · · ·Q.· ·Okay.· And -- and what -- what you're
·3· ·talking about is is that the CRB, part of their job
·4· ·is to participate in maintaining a central registry
·5· ·of all reported domestic abuse and child
·6· ·maltreatment incidents that might -- that meet
·7· ·criteria for maltreatment at the installation CRB?
·8· · · · ·A.· ·That's correct.
·9· · · · ·Q.· ·Okay.· And the -- let's go back to
10· ·Exhibit No. 8, so -- just to put a bow on it.
11· · · · · On October 21st, 2011, the 49th Wing Vice
12· ·Commander is sending a memo to the 49th LRS at
13· ·Holloman Air Force Base that -- that the CRB met, in
14· ·relation to Devin Kelley on October 21st, 2011, to
15· ·review incident involving Devin Kelley, correct?
16· · · · ·A.· ·Correct.
17· · · · ·Q.· ·And the allegation was child physical
18· ·maltreatment by Devin Kelley, correct?
19· · · · ·A.· ·Correct.
20· · · · ·Q.· ·And the board, the CRB board, determined
21· ·the incident "met criteria for child physical
22· ·maltreatment and entry into the DoD Central Registry
23· ·database," correct?
24· · · · ·A.· ·Yes, sir.
  · · · ·                                                      PEX 0087-0036

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 37 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           74




24· · · · ·Q.· ·Got it.· So, to put a pin on that, on

                                              PEX 0087-0037
25· ·October 21st, 2011, the CRB made a determination


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 38 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           75

·1· ·that there was probable cause that Devin Kelley was
·2· ·involved in child maltreatment, so the criteria for
·3· ·the CRB reporting was met?
·4· · · · ·A.· ·Yes, sir.




                                                            PEX 0087-0038

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
       Case 5:18-cv-00555-XR Document 419-1
                                      365-1 Filed 03/16/21
                                                  03/12/21 Page 39 of 125

     LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
     JOE HOLCOMBE vs UNITED STATES                                           76

 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·
 ·

                                              PEX
25· · · · · All right.· I'm handing you Exhibit No.0087-0039
                                                    9.


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
                                                                              YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 40 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           77

·1· ·It's a letter, memorandum, dated February 16th,
·2· ·2012.· And this one is actually a memorandum for
·3· ·Devin Kelley, specifically, correct?
·4· · · · ·A.· ·That's correct.
·5· · · · ·Q.· ·And it's on the front and back.· I'm
·6· ·trying to save some trees.· And it's from -- do you
·7· ·see on the back that it says this letter, this
·8· ·memorandum, is from John De Laura, 2d Lieutenant,
·9· ·U.S. Air Force; do you know who that is?
10· · · · ·A.· ·Yes.
11· · · · ·Q.· ·Okay.· Can you tell me who that is?
12· · · · ·A.· ·Yes.· So we call him Art.· So Art was --
13· ·by the time I got there, I think he was a First
14· ·Lieutenant.· And so he was one of the officers in
15· ·the squadron at the time.




                                                            PEX 0087-0040

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 41 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                           78

  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
23· · · · · It states that, On February 3rd, 2012, you
24· ·were briefed by Ms. Valorie Rowe; do you see that?
25· · · · ·A.· ·Yes, sir.                                      PEX 0087-0041

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 42 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                           79

·1· · · · ·Q.· ·And I want you to go a little bit down
·2· ·towards the bottom of Paragraph 1 where it says,
·3· ·"You left the office"; do you see that?
·4· · · · ·A.· ·I do.
·5· · · · ·Q.· ·It states, You left the office and
·6· ·disrespectfully stated, quote, I know, you told me
·7· ·three times already!, end quote.· After leaving the
·8· ·office you stated, quote, She's a fucking bitch, end
·9· ·quote; do you see that?
10· · · · ·A.· ·I do.
11· · · · ·Q.· ·Okay.· And I apologize for the language,
12· ·I'm just reading, just for the record, directly
13· ·what's reported in this letter.· Okay?
14· · · · ·A.· ·I understand.
15· · · · ·Q.· ·Okay.· And so this is a reprimand letter
16· ·for Devin Kelley's conduct, February 16th, 2012,
17· ·towards one of his female supervisors, correct?
18· · · · ·A.· ·Correct.
  ·
  ·
  ·
  ·
  ·
  ·
  ·                                                            PEX 0087-0042

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 43 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           91

·1· · · · ·Q.· ·It says, Interview of Tessa Kelley,
·2· ·February 17th, 2012, by Ryan Sablan or Sablan, 49
·3· ·SFS; do you see that?
·4· · · · ·A.· ·I do.
·5· · · · ·Q.· ·So that's again, the 49th Security
·6· ·Forces, correct?
·7· · · · ·A.· ·Correct.
·8· · · · ·Q.· ·All right.· And I just want to go
·9· ·through this investigation, or this letter, in light
10· ·of the letter of reprimand where I just showed you
11· ·where Devin Kelley had some pretty harsh words for
12· ·his supervisor, Valorie Rowe.· Okay?
13· · · · · And do you agree, that characterization is
14· ·harsh words and inappropriate words to his
15· ·supervisor, female supervisor?
16· · · · ·A.· ·I agree.
17· · · · ·Q.· ·Okay.· February 17th, 2012, Tessa Kelley
18· ·is report -- well, reporting a fairly serious
19· ·instance of physical abuse by Devin Kelley on her;
20· ·is that a -- fair to say?
21· · · · ·A.· ·Yes.· It says that she stated he choked
22· ·her, in the first line.
23· · · · ·Q.· ·And I'll read that into the record.
24· · · · · Kelley -- Tessa Kelley -- states he -- Devin
25· ·Kelley -- choked her in the restroom and PEX  0087-0043
                                              on several


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 44 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                         January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                              92

·1· ·occasions has choked her because she didn't want to
·2· ·spend Christmas with his family.
·3· · · · · On December 24th, Kelley stated he pushed her
·4· ·against the wall, choked her and told her, You
·5· ·better pack your bags or I'll choke you to the
·6· ·ceiling and pass you out; do you see that?
·7· · · · ·A.· ·I do.
·8· · · · ·Q.· ·Okay.· So February 17th, 2012, the 49th
·9· ·Security Forces at Holloman Air Force Base is
10· ·getting an allegation that Kelley's threat -- is
11· ·choking his wife on more than one occasion, correct?
12· · · · ·A.· ·Correct.
13· · · · ·Q.· ·A couple of lines down, Tessa Kelley
14· ·stated Devin Kelley dragged her by her hair into the
15· ·bathroom and said, I'm going to water board you, and
16· ·stuck her head in the showerhead; do you see that?
17· · · · ·A.· ·I do.
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·                                                          PEX 0087-0044

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
      Case 5:18-cv-00555-XR Document 419-1
                                     365-1 Filed 03/16/21
                                                 03/12/21 Page 45 of 125

    LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
    JOE HOLCOMBE vs UNITED STATES                                           93

·   · · · ·
·2· · · · ·Q.· ·(By Mr. Alsaffar)· The couple lines
·3· ·down, she says that Devin Kelley stated, You're 90
·4· ·percent of our problem and you -- if you repeat what
·5· ·I say, I'll kill you and drag your dead body and
·6· ·desert it.
·7· · · · · So Tessa Kelley is reporting on
·8· ·February 17th, 2012, that Devin Kelley now has also
·9· ·threatened to kill her and drag her body to desert
10· ·it, correct?
11· · · · ·A.· ·Correct.
12· · · · ·Q.· ·And next line, Tessa Kelley stated, On
13· ·multiple occasions, he has called her a bitch,
14· ·whore, slut, piece of shit, worthless and your
15· ·family doesn't love you.
16· · · · · And that -- that language right there -- and
17· ·I apologize again for using it, but that's what's
18· ·stated in her report, correct?
19· · · · ·A.· ·That's correct.
20· · · · ·Q.· ·The -- that language is similar to what
21· ·Devin Kelley's supervisor was reporting about a week
22· ·before, the type of language Devin Kelley was using
23· ·against his female supervisor, correct?
24· · · · ·A.· ·Correct.
25· · · · ·Q.· ·Okay.· If you look about four PEX  0087-0045
                                              or five


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 46 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                           94

·1· ·lines down from where we were just reading --
·2· ·actually, one, two, three, four -- you know, the
·3· ·easiest thing for me to do is just highlight it for
·4· ·you.· Okay.
·5· · · · · I highlighted the line for you where Tessa
·6· ·Kelley is reporting that Devin Kelley said, quote,
·7· ·My work is lucky.· I'd take a shotgun and blow
·8· ·everyone's head off; do you see that?
·9· · · · ·A.· ·I do.
10· · · · ·Q.· ·Okay.· So this is a report directed to
11· ·the 49th Security Forces at Holloman Air Force Base
12· ·on February 17th, 2012, where Devin Kelley is
13· ·threatening to engage in a mass shooting, right?
14· · · · ·A.· ·Right.· Yeah, Tessa Kelley is saying
15· ·that that's what he said.
16· · · · ·Q.· ·Okay.
17· · · · ·A.· ·Yep, I agree.
  · · · · ·
  ·
  · ·
21· · · · · This is a report that -- by his wife to the
22· ·49th Security Forces that on February 17th, 2012,
23· ·that Devin Kelley is threatening to use a gun to
24· ·commit mass murder, correct?
25· · · · ·A.· ·Correct.                                       PEX 0087-0046

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 47 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           95




24· · · · · So, first of all, the -- the letter of

                                              PEX 0087-0047
25· ·reprimand where he called his female supervisor a


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 48 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           96

·1· ·week before a bitch, sorry for using that language,
·2· ·but that's -- that's what he used.
·3· · · · · And then about a week and a half later, the
·4· ·49th is getting another report that he's using that
·5· ·kind of language on top of choking his wife and
·6· ·threatening to commit mass murder against his people
·7· ·at work, correct?
·8· · · · ·A.· ·Correct.




23· · · · ·Q.· ·And -- and we'll go -- we'll keep going
24· ·through these so that we can identify them, but you
25· ·kind of made a reference.                              PEX 0087-0048

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 49 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                           97

·1· · · · · So, actually, June 25th, 2011, is when the
·2· ·AFOSI informed your squadron -- you weren't there
·3· ·yet --
·4· · · · ·A.· ·Right.
·5· · · · ·Q.· ·-- so -- but your squadron that, Hey,
·6· ·we're already criminally investigating him.· You get
·7· ·the February letter of reprimand where he's -- he's
·8· ·using very intemperate and inappropriate language
·9· ·towards his female supervisor in your -- in -- in
10· ·LRS' command at 49th --
11· · · · ·A.· ·Correct.
12· · · · ·Q.· ·-- correct?· And then, a couple of weeks
13· ·after that, February 17th, 2012, his wife is
14· ·reporting yet another instance of abuse with very
15· ·specific -- would you agree, very specific, very
16· ·detailed, granular, disturbing details about both
17· ·his physical abuse of her and his threat to commit
18· ·mass murder against people at Holloman?
19· · · · ·A.· ·Yes, sir.
  ·
  ·
  ·
  ·
  ·
  ·                                                            PEX 0087-0049

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 50 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           98




20· · · · ·Q.· ·So, it would be a -- what you would
21· ·expect, at least, would be a phone call from
22· ·Security Forces to the First Sergeant at LRS, who
23· ·you would then hope would inform the commander of
24· ·the LRS about somebody like Devin Kelley?
25· · · · ·A.· ·That's exactly the way I wouldPEX  0087-0050
                                               expect it


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 51 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                           99

·1· ·to go.
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·                                                            PEX 0087-0051

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 52 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          107

  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
18· · · · ·Q.· ·(By Mr. Alsaffar)· And I'm going to hand
19· ·you, sir, Exhibit No. 10.· Exhibit No. 10 is dated
20· ·April 17th, 2012, correct?
21· · · · ·A.· ·Yes, sir.
22· · · · ·Q.· ·Now, this is -- this is a memorandum
23· ·again for Devin Kelley specifically, right?
24· · · · ·A.· ·Correct.
  · · · ·                                                      PEX 0087-0052

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 53 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          108




13· · · · ·Q.· ·Okay.· At this time, April 17th, 2012,
14· ·the acting commander was Nathan McLeod-Hughes, Major
15· ·Nathan McLeod-Hughes, right?
16· · · · ·A.· ·Correct.
17· · · · ·Q.· ·And that's who this April 17th, 2012,
18· ·memo is from?
19· · · · ·A.· ·Yes, sir.
20· · · · ·Q.· ·And this is yet another letter of
21· ·reprimand, right?
22· · · · ·A.· ·Correct.
23· · · · ·Q.· ·And it states under the first paragraph
24· ·that "Investigation has revealed that you physically

                                              PEX 0087-0053
25· ·assaulted Mrs. Tessa Kelley on or about February 17,


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 54 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          109

·1· ·2012"; do you see that?
·2· · · · ·A.· ·I do.
·3· · · · ·Q.· ·"That on multiple occasions you
·4· ·physically assaulted your spouse, on this occasion
·5· ·you punched her in the arm and slapped her with an
·6· ·open hand while you were involved in a
·7· ·verbal/physical altercation"; do you see that?
·8· · · · ·A.· ·I do.
  ·
  ·
  ·
  ·
  ·
  ·
15· · · · ·Q.· ·All right.· So now, we've got 49th
16· ·Security Forces, February 2012.· And now we have
17· ·Major Nathan McLeod-Hughes, as well, reporting and
18· ·being made aware of Devin Kelley's assault on his
19· ·wife, correct?
20· · · · ·A.· ·Right.
21· · · · ·Q.· ·Okay.· And this is -- he states, "You
22· ·are hereby reprimanded! Your actions violated
23· ·Article 128 of the UCMJ-Assault," right?
24· · · · ·A.· ·Yes.

                                              PEX
25· · · · ·Q.· ·Okay.· So, this would have been    0087-0054
                                                another


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 55 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          110

·1· ·instance where the Air Force, and specifically the
·2· ·49th LRS, was aware of Devin's -- Devin Kelley's
·3· ·reported violence, correct?
·4· · · · ·A.· ·Correct.
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·                                                            PEX 0087-0055

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 56 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          112




19· · · · ·Q.· ·Can anyone carry a firearm on base?
20· · · · ·A.· ·No.· So, typically, you're limited to
21· ·law enforcement personnel.· Some bases allow retired
22· ·law enforcement personnel to carry on base, that
23· ·kind of thing.
24· · · · · What's typical would be that, like, to have

                                              PEXto
25· ·it stored in your home, you have to register 0087-0056
                                                    with


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 57 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                         January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                             113

·1· ·Security Forces so that they know you have firearms
·2· ·in your home.
·3· · · · · That -- that's typical, but carrying, no.· So
·4· ·you -- typically, you transport, you know, in your
·5· ·car, in the trunk, on -- on or off of base, but
·6· ·otherwise, it's locked up at home.
    · · · ·
    ·
·9· · · · ·Q.· ·(By Mr. Alsaffar)· All right.· I'm
10· ·going -- I'm going to hand you Exhibits No. 11 and
11· ·No. 12, okay?
12· · · · ·A.· ·Okay.
13· · · · ·Q.· ·And I don't know if you're familiar with
14· ·these forms, but what I've handed you, Exhibit
15· ·No. 11 is a Firearms Transaction form, commonly
16· ·known as an ATF Form 4473.· It's a form you fill out
17· ·when you want to buy a gun.
18· · · · ·A.· ·Okay.




                                                               PEX 0087-0057

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 58 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          114

·1· · · · ·Q.· ·Now, the first exhibit, No. 11, that I
·2· ·handed you, if you look on -- I've highlighted it
·3· ·for you on the back -- remember when we were talking
·4· ·about his two reports in February 2012, one from his
·5· ·female supervisor where he had used that -- that
·6· ·inappropriate language and then we'd seen one a week
·7· ·and a half later, his wife reported him in 2012
·8· ·threatening chocking her, water boarding her,
·9· ·threatening mass murder; do you remember that?
10· · · · ·A.· ·I do.
11· · · · ·Q.· ·That was about February 17th, 2012.· Now
12· ·this, on that second page that you're looking at is
13· ·Devin Kelley is purchasing a weapon at -- around
14· ·February 11, 2012, correct?
15· · · · ·A.· ·12th.
16· · · · ·Q.· ·Oh, February 12th, 2012, correct?
17· · · · ·A.· ·Correct.
18· · · · ·Q.· ·So this is right in between the time
19· ·frame right after -- after he made those remarks to
20· ·his female supervisor and just before his wife comes
21· ·in and says, This guy is choking me, water boarding
22· ·me and threatening to kill his leadership?
23· · · · ·A.· ·Correct.
24· · · · ·Q.· ·Okay.· And if you noted that this was

                                              PEX 0087-0058
25· ·purchased at Holloman Air Force Base Exchange?


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 59 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                         January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                             115

·1· · · · ·A.· ·I see that.
·2· · · · ·Q.· ·Do you see that?· Okay.· All right.· And
·3· ·then, the second exhibit, Exhibit No. 12, remember
·4· ·commander -- acting commander Nathan McLeod-Hughes'
·5· ·letter was April 17th, 2012; is that correct?
·6· · · · ·A.· ·Yes.
·7· · · · ·Q.· ·All right.· And what is -- this -- this
·8· ·form is Devin Kelley purchasing another firearm at
·9· ·Holloman Air Force Base Exchange.· And what's the
10· ·date on the purchase there?
11· · · · ·A.· ·April 12th, 2012.
12· · · · ·Q.· ·Okay.· So the -- just a few days before
13· ·this letter of reprimand from Commander Nathan
14· ·McLeod-Hughes --
15· · · · ·A.· ·Um-hum.
16· · · · ·Q.· ·-- Devin Kelley has purchased another
17· ·separate firearm at Holloman Air Force Base
18· ·Exchange, correct?
19· · · · ·A.· ·Correct.
    ·
    ·
    ·
    ·
    ·
    ·                                                          PEX 0087-0059

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 60 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          116




20· · · · ·Q.· ·Okay.· And one of the laws that we have
21· ·in place in this country is that if you have either
22· ·been credibly accused, via probable cause of a
23· ·crime, domestic violence or a felony assault, that
24· ·your fingerprints should be collected and they

                                              PEX
25· ·should be reported to the FBI, which would    0087-0060
                                                then


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 61 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          117

·1· ·prevent you from purchasing a firearm, right?
·2· · · · ·A.· ·Right.




·7· · · · ·Q.· ·(By Mr. Alsaffar)· And that -- and when
·8· ·we -- people like that who are supposed to be
·9· ·reported to the FBI in order to prevent them from
10· ·getting firearms are allowed to purchase firearms,
11· ·that increases the risk of harm to the public;
12· ·doesn't it?
13· · · · · MR. FURMAN:· Objection to the form.
14· · · · ·A.· ·I would agree with that.




22· · · · ·Q.· ·I want to show you Exhibit No. 13.
23· · · · · (Deposition Exhibit 13 was marked for
24· ·identification.)
25· · · · ·Q.· ·(By Mr. Alsaffar)· Exhibit 13 PEX
                                              is a 0087-0061
                                                   copy


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 62 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          118

·1· ·of a letter -- or a memorandum from Tracy Wolfe and
·2· ·sergeant -- First Sergeant 49th LRS; do you see
·3· ·that?
·4· · · · ·A.· ·I do.




11· · · · ·Q.· ·And I'm sorry, this is dated April 26th,
12· ·2012?
13· · · · ·A.· ·Correct.
14· · · · ·Q.· ·And this is a memorandum for -- this is
15· ·the 49th Security Forces, correct?
16· · · · ·A.· ·Correct.
17· · · · ·Q.· ·All right.· So this is the place that
18· ·had -- it was conducting the investigation, the
19· ·Security Forces of the -- of Devin Kelley on
20· ·February 17th, 2012, right?
21· · · · ·A.· ·That's correct.
22· · · · ·Q.· ·So two months later, your -- this was
23· ·your First Sergeant at Holloman, correct --
24· · · · ·A.· ·Correct.
25· · · · ·Q.· ·-- when you came in command.· PEX  0087-0062
                                              So two


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 63 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          119

·1· ·months after that February event, 2012, Tracy Wolfe
·2· ·is sending this memo to the 49th Security Forces
·3· ·telling them that, I've taken -- I'm in possession
·4· ·of one of the firearms of Devin Kelley and storing
·5· ·it at the base armory, correct?
·6· · · · ·A.· ·It's asking -- it's asking the Security
·7· ·Forces Squadron to store a firearm belonging to
·8· ·Devin Kelley at the armory, base armory.
·9· · · · ·Q.· ·All right.· And -- and so what has
10· ·happened is First Sergeant Wolfe is in possession
11· ·and has taken the gun -- Devin Kelley's gun -- a gun
12· ·of Devin Kelley's?
13· · · · ·A.· ·I think that's a reasonable assumption.
14· · · · ·Q.· ·Okay.· And so your -- First Sergeant
15· ·Wolfe, who was Marconi's First Sergeant at this
16· ·time --
17· · · · ·A.· ·Right.
18· · · · ·Q.· ·-- Commander Marconi's First Sergeant at
19· ·this time is asking the Security Forces of the 49th
20· ·at Holloman to store it and not let Devin Kelley get
21· ·this gun?
22· · · · ·A.· ·Correct.· Yeah.· He goes on to say, the
23· ·only people who are authorized to check it out are
24· ·him and the commander -- "him" being First Sergeant
25· ·Wolfe.                                                 PEX 0087-0063

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 64 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          121




·6· · · · ·Q.· ·Now, I just showed you two documents
·7· ·where in the span of a couple of months, Devin
·8· ·Kelley had purchased two guns at Holloman Air Force
·9· ·Base, a .38 Special and a 9 millimeter
10· ·semiautomatic, correct?
11· · · · ·A.· ·Correct.
12· · · · ·Q.· ·All right.· So this is only talking
13· ·about securing the .38 Special?
14· · · · ·A.· ·That's correct.
15· · · · ·Q.· ·So, at this point, we don't know what's
16· ·going on with the other gun?
17· · · · ·A.· ·I think that's a reasonable assumption.
18· · · · ·Q.· ·All right.· Are you familiar with what
19· ·an HRVRT is?
20· · · · ·A.· ·A high risk -- I forget the V, but it's
21· ·a -- it's a team you called together if you think
22· ·that you've got an airman that isn't -- presents a
23· ·high risk.
24· · · · · So it's -- brings together several different

                                              PEX
25· ·agencies on the base to consider, Okay, is    0087-0064
                                                this


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 65 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                         January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                             122

·1· ·person a risk to themself or others?
·2· · · · ·Q.· ·Is it, HRVRT stands for High Risk for
·3· ·Violence Response Team?
·4· · · · ·A.· ·That sounds correct.
·5· · · · ·Q.· ·Okay.· So there's a team that's put
·6· ·together on the base when you have identified an
·7· ·individual that is a high risk for violent conduct?
·8· · · · ·A.· ·Right.
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·                                                          PEX 0087-0065

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 66 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          124




13·                                                        · So Exhibit
14· ·No. 14, the front page says, Memorandum For -- and
15· ·then there's handwriting, 49 LRS-CC-CC -- looks like
16· ·F?
17· · · · ·A.· ·F.
18· · · · ·Q.· ·What is -- what does that mean?
19· · · · ·A.· ·So to the commander and the First
20· ·Sergeant.
21· · · · ·Q.· ·Okay.· So this is a memo to 49th
22· ·Logistics Readiness Squadron Commander and -- and
23· ·CCF is what again?
24· · · · ·A.· ·First Sergeant.
25· · · · ·Q.· ·First Sergeant.· So that wouldPEX
                                               have0087-0066
                                                    been


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 67 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          125

·1· ·Tracy Wolfe, probably?
·2· · · · ·A.· ·Correct.
·3· · · · ·Q.· ·All right.· And this is from the 49th
·4· ·Security Forces, correct?
·5· · · · ·A.· ·From the commander.
·6· · · · ·Q.· ·And the commander of the 49th Security
·7· ·Forces signed here is David Boyd again?
·8· · · · ·A.· ·Correct.
·9· · · · ·Q.· ·And he's got -- in there, he's X'd a box
10· ·that says, "COMMANDER'S REPORT OF DISCIPLINARY
11· ·ADMINISTRATIVE ACTION IS REQUIRED...Upon completion,
12· ·please return the original form...with the action
13· ·annotated no later than" May 2nd, 2012; do you see
14· ·that?
15· · · · ·A.· ·I do.
16· · · · ·Q.· ·And then under No. 2, it states, "The
17· ·unit commander or designee must endorse all forms."
18· · · · ·A.· ·Correct.
19· · · · ·Q.· ·And then at the bottom there, it says,
20· ·"AF Form 3545/SFMIS," and it's got that case number,
21· ·and "ROI"; do you see that?
22· · · · ·A.· ·I do.
23· · · · ·Q.· ·Which, that stands for Report of
24· ·Investigation?
25· · · · ·A.· ·It does.                                    PEX 0087-0067

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 68 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          126

·1· · · · ·Q.· ·And then attached to it is that document
·2· ·I showed you earlier where -- from the file where
·3· ·it's got the narrative of the interview with Tessa
·4· ·Kelley with all the description of what Devin Kelley
·5· ·was doing, including his threats for mass murder,
·6· ·with the legal consultation with the SJA, and then
·7· ·the Commander Boyd instruction?
·8· · · · ·A.· ·Yes, sir.
·9· · · · ·Q.· ·So it appears -- does it appear from
10· ·this document that around this time frame, so around
11· ·the end of April, May 2012, the Security Forces is
12· ·sending to the 49th LRS notification of the Security
13· ·Forces investigation of Devin Kelley?
14· · · · ·A.· ·Correct, and requiring from them some
15· ·kind of action.




                                                            PEX 0087-0068

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 69 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          127




12· · · · ·Q.· ·Okay.· All right.· And now, we're --
13· ·we're getting to what we were just discussing a few
14· ·seconds ago, which is the HRVRT --
15· · · · ·A.· ·Okay.
16· · · · ·Q.· ·-- meeting.· So now, we're talking about
17· ·mid-May 2012.· The 49th LRS now has received the
18· ·notification of investigation from the Security
19· ·Forces into Devin Kelley with the various threats he
20· ·made.
21· · · · · And I want to talk now about the High Risk
22· ·for Violence Response Team that was formed for Devin
23· ·Kelley.
24· · · · · Now, you had mentioned the regulation

                                              PEXI've
25· ·earlier.· Now, there's a -- let me find it.· 0087-0069

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 70 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          128

·1· ·got it right here.· There is an Air Force
·2· ·Instruction, a mandatory instruction, actually,
·3· ·relating to how the Air Force has to handle HRVRT
·4· ·situations, correct?
·5· · · · ·A.· ·I believe so.




11· · · · · (Deposition Exhibit 15 was marked for
12· ·identification.)
13· · · · ·Q.· ·(By Mr. Alsaffar)· All right.· I'm
14· ·handing you Exhibit No. 15.· This was produced to us
15· ·by the government.
16· · · · ·A.· ·Okay.
17· · · · ·Q.· ·It's Bates stamp 7575.· And it's Air
18· ·Force Instruction 40-301.· And from the Family
19· ·Advocacy Program.· And you see that it states that
20· ·"COMPLIANCE OF THIS PUBLICATION IS MANDATORY,"
21· ·correct?
22· · · · ·A.· ·I do.
23· · · · ·Q.· ·Okay.· So no discretion involved, you
24· ·have to follow this instruction, right?
25· · · · ·A.· ·Correct.                                    PEX 0087-0070

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 71 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          129

·1· · · · ·Q.· ·It's one of those.· So let's talk
·2· ·about -- let me flip you to Page 2, Section 2.2.8;
·3· ·do you see that?
·4· · · · ·A.· ·I do.
·5· · · · ·Q.· ·Okay.· And it's titled, "High Risk for
·6· ·Violence Response Team, (HRVRT)," right?
·7· · · · ·A.· ·It is.
·8· · · · ·Q.· ·Correct?· Okay.· So, it states that,
·9· ·"The HRVRT will be activated when there is a threat
10· ·of immediate and serious harm to family members,
11· ·unmarried intimate partners, or the FAP staff,"
12· ·which is the Family Advocacy Program, correct?
13· · · · ·A.· ·Correct.
14· · · · ·Q.· ·Okay.· So we know that the HRVRT, the
15· ·high risk for violence team is not even put together
16· ·unless there is a threat from someone of immediate
17· ·and serious harm to family members?
18· · · · ·A.· ·Correct.




23· · · · ·Q.· ·All right.· "Members are appointed in
24· ·writing by their CC," which stands for commander?
25· · · · ·A.· ·It does.                                    PEX 0087-0071

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 72 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          130

·1· · · · ·Q.· ·All right.· "And approved by the FAC.
·2· ·Membership includes the FAO, the FAP clinician
·3· ·working with the family, member's SQ/CC," and that
·4· ·stands for?
·5· · · · ·A.· ·Squadron commander.
·6· · · · ·Q.· ·All right.· So that would be the 49th
·7· ·LRS in Devin Kelley's situation?
·8· · · · ·A.· ·Correct.
·9· · · · ·Q.· ·"JA," which stands for judge advocate?
10· · · · ·A.· ·Correct.
11· · · · ·Q.· ·"SFS," which stands for Security Forces,
12· ·correct?
13· · · · ·A.· ·Correct.
14· · · · ·Q.· ·"MH provider, AFOSI"?
15· · · · ·A.· ·Correct.
16· · · · ·Q.· ·"DAVA," do you know what that is?
17· · · · ·A.· ·DAVA, the -- I would need to look it up,
18· ·but it's -- they handle abuse cases.
19· · · · ·Q.· ·Domestic abuse --
20· · · · ·A.· ·Domestic abuse, yes.
21· · · · ·Q.· ·Okay.· And so, this is -- you had
22· ·mentioned this, they're kind of similar to the
23· ·CRB where it's a collection of -- HRVRT is a
24· ·collection of various members of squadron

                                              PEX 0087-0072
25· ·commanders, judge advocates, Security Forces, family


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 73 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          131

·1· ·advocacy folks, family advocacy clinicians, AFOSI
·2· ·members in a group team to help assess the threat
·3· ·risk of this person, right?
·4· · · · ·A.· ·Right.
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
25· · · · ·Q.· ·(By Mr. Alsaffar)· Okay.· The PEX  0087-0073
                                              reason


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 74 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          132

·1· ·being that Devin Kelley would have posed a threat of
·2· ·immediate and serious harm to family members?
·3· · · · ·A.· ·Right.




19· · · · ·Q.· ·(By Mr. Alsaffar)· This Exhibit 16 is
20· ·a -- at the top, it's titled "U.S. Department of
21· ·Justice, Bureau of Alcohol, Tobacco, Firearms and
22· ·Explosives from Chief Counsel"; do you see that?
23· · · · ·A.· ·I do.
24· · · · ·Q.· ·Okay.· Now, this was produced to us by
25· ·the government, as well.· And you -- can PEX  0087-0074
                                              you read


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 75 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          133

·1· ·the Bates stamp number on the bottom right for
·2· ·everybody?
·3· · · · ·A.· ·5399.
·4· · · · ·Q.· ·Okay.· And it's got a USA Bates stamp
·5· ·number, correct?
·6· · · · ·A.· ·It does.




18· · · · ·Q.· ·Do you remember when I told you a couple
19· ·of minutes ago that at Holloman Air Force Base, a
20· ·High Risk for Violence Team was put together for
21· ·Devin Kelley on May 14th, 2012, time frame?
22· · · · ·A.· ·I do.
23· · · · ·Q.· ·Okay.· So this -- this establishes --
24· ·this is where we get this information.
25· · · · ·A.· ·Okay.                                       PEX 0087-0075

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 76 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                         January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                             134

·1· · · · ·Q.· ·The Department of Justice is telling us
·2· ·that on May 14th to 15th, 2012, at Holloman Air
·3· ·Force Base, a High Risk for Violence Response Team
·4· ·convened to discuss Devin Kelley's mental health
·5· ·concerns; do you see that?
·6· · · · ·A.· ·I do.
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·                                                          PEX 0087-0076

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 77 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          135




·7· · · · · So in this letter from the Department of
·8· ·Justice, it states, May 14th to 15th, a high risk
·9· ·for violence team has been put together for Devin
10· ·Kelley, correct?
11· · · · ·A.· ·I see that.
12· · · · ·Q.· ·At Holloman Air Force Base, right?
13· · · · ·A.· ·Yes, sir.
  ·
  ·
  ·
17· · · · ·Q.· ·And it states further, "Kelley's
18· ·Squadron leadership and his mental health providers
19· ·feel that he is a major threat to commit an act of
20· ·violence, and is currently institutionalized for
21· ·mental and emotional instability."
22· · · · ·A.· ·It does.
  · ·
  · ·
  · ·                                                          PEX 0087-0077

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 78 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          136

  ·
  ·
  ·
  ·
  ·
  ·
  ·
·8· · · · ·Q.· ·Okay.· And so, at least we know through
·9· ·the HRVR team that in May 14th-15th, the 49th LRS
10· ·Squadron has determined that he is, Devin Kelley, is
11· ·a major threat to commit an act of violence,
12· ·correct?
13· · · · ·A.· ·Correct.
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·                                                          PEX 0087-0078

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 79 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          142




20· · · · ·Q.· ·So, I'm showing you -- this is the USA
21· ·Bates stamp, I'll show you the Bates stamp on the
22· ·bottom, 13431; do you see that?
23· · · · · (Deponent perused computer screen.)
24· · · · ·A.· ·Not yet.
  · · · · ·                                                 PEX 0087-0079

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 80 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          143

  ·
  ·
·3· · · · ·Q.· ·You see it, okay.· And this is -- let me
·4· ·pull it up again.· I'll highlight it for you.· This
·5· ·is a report from AFOSI dated April 29th, 2012,
·6· ·correct?
·7· · · · ·A.· ·Correct.
·8· · · · ·Q.· ·And I want to show you the AFOSI.· And
·9· ·it's an interview of your First Sergeant by Special
10· ·Agent Holtz, correct?
11· · · · ·A.· ·Interview of Wolfe, Tracy A.· I don't
12· ·see who did it.· Sorry.
13· · · · ·Q.· ·The first page; do you see that?
14· ·Interview of Wolfe, April 29th --
15· · · · ·A.· ·I do.
16· · · · ·Q.· ·-- 2012?
17· · · · ·A.· ·Yep.
18· · · · ·Q.· ·And then -- oh, I'm sorry.· It's by
19· ·Clinton Mills --
20· · · · ·A.· ·Mills, Clinton.· I see at the bottom.
21· · · · ·Q.· ·Clinton Mills is a Special Agent, AFOSI.
22· · · · ·A.· ·Okay.
23· · · · ·Q.· ·And it states that Tracy Wolfe, Holloman
24· ·Air Force Base, 49 LRS provided AFOSI Detachment 225

                                              PEX
25· ·with a black external hard drive allegedly                      0087-0080

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 81 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          144

·1· ·containing a confession by subject, D.· Kelley to
·2· ·all of victim's injuries.· Wolfe received the hard
·3· ·drive from subject T. Kelley on the same day.
·4· · · · ·A.· ·Correct.
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
13· · · · ·Q.· ·-- where I was getting it from.· So
14· ·let's go back to the -- the HRVRT, high risk for
15· ·violence meeting and then the action subsequent to
16· ·that.
17· · · · ·A.· ·Okay.
18· · · · ·Q.· ·So, if you look on -- what exhibit
19· ·number was that again?
20· · · · ·A.· ·Exhibit 16.
21· · · · ·Q.· ·Exhibit 16.· And it's Page No. 4, it's
22· ·No. 3 on the bottom.
23· · · · ·A.· ·Okay.
24· · · · ·Q.· ·June 8, 2012; do you see that?
25· · · · ·A.· ·I do.                                          PEX 0087-0081

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 82 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          145

·1· · · · ·Q.· ·And actually, above it, June 7th, 2012,
·2· ·the Department of Justice states that Kelley
·3· ·"'escapes' from Peak Behavioral Health Services
·4· ·where he is undergoing treatment"; do you see that?
·5· · · · ·A.· ·I do.
·6· · · · ·Q.· ·And are -- were you aware that he had
·7· ·tried -- he had -- well, he had escaped the Peak
·8· ·Mental Institution, right?
·9· · · · ·A.· ·I was made aware; I don't remember when.
10· · · · ·Q.· ·Okay.· And then the next day, June 8th,
11· ·Kelley's commander orders him into pretrial
12· ·confinement at the 49th Security Forces,
13· ·Building 35, right?
14· · · · ·A.· ·Correct.
15· · · · ·Q.· ·Now, where is that confinement facility
16· ·located, vis-à-vis, your 49 LRS?
17· · · · ·A.· ·Again, within probably a mile, short
18· ·drive on the base.
19· · · · ·Q.· ·Okay.· And June 8, 2012, "Confinement
20· ·was deemed necessary because it was foreseeable he
21· ·would flee again and engage in serious criminal
22· ·misconduct"; do you see that?
23· · · · ·A.· ·I see that.
24· · · · ·Q.· ·And you have no reason to disagree with
25· ·that statement, correct?                               PEX 0087-0082

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 83 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                         January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                             146

·1· · · · ·A.· ·I do not.
·2· · · · ·Q.· ·Okay.· And there's "evidence in the
·3· ·record that Kelley attempted to purchase a handgun
·4· ·before being placed into pretrial confinement
·5· ·(June 7, 2012 entry)"; do you see that?
·6· · · · ·A.· ·I do.




16· · · · ·Q.· ·(By Mr. Alsaffar)· Exhibit No. 17 is
17· ·Bates stamped USA 13378, and it's from Xavier
18· ·Alvarez, Director of Military Affairs.
19· · · · ·A.· ·Okay.
    ·
    ·
    ·
    ·
    ·
    ·                                                          PEX 0087-0083

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
      Case 5:18-cv-00555-XR Document 419-1
                                     365-1 Filed 03/16/21
                                                 03/12/21 Page 84 of 125

    LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
    JOE HOLCOMBE vs UNITED STATES                                          147

·   · · ·
·2· · · · ·Q.· ·"At approximately 2235 Nurse on unit
·3· ·informed staff that a code three (elopement) had
·4· ·been called onto Military Unit reference Devin
·5· ·Kelley."· All right?
·6· · · · · So, this is a notification that he was
·7· ·escaping from the mental institution, right?
·8· · · · ·A.· ·Right.
·9· · · · ·Q.· ·Now, you were -- your understanding was
10· ·he had escaped from that mental institution; he was
11· ·not allowed to; it was AWOL on his part, right?
12· · · · ·A.· ·Correct.
13· · · · ·Q.· ·And if you go a couple of lines down,
14· ·commander -- or sorry, Director Alvarez states,
15· ·"Computer results showed that DK had been searching
16· ·weapons, body armor, transport to San Antonio and
17· ·lodging.
18· · · · · "SM's (sic) reported to staff, that DK had
19· ·been working diligently in PT, to accomplish a
20· ·twelve mile run"; do you see that?
21· · · · ·A.· ·I do.




                                                             PEX 0087-0084

                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 85 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          148

  · · · ·
  ·
  ·
  ·
  ·
·6· · · · ·Q.· ·And so, what we know is that he was
·7· ·searching for weapons and body armor while he was in
·8· ·a mental institution on the day or around the time
·9· ·he was trying escape from the mental institution,
10· ·right?
11· · · · ·A.· ·Right.
12· · · · ·Q.· ·Okay.· Now, if you go a little bit
13· ·farther down, do you see where it says "Greyhound
14· ·security and Police"?
15· · · · ·A.· ·I do.
16· · · · ·Q.· ·"Greyhound security and Police were
17· ·notified of the possible suspect heading downtown
18· ·and advised that he may be a danger as per his
19· ·recent 'death by cop' statements"; do you see that?
20· · · · ·A.· ·I do.




                                                               PEX 0087-0085

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 86 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          149

  ·
  ·
  ·
  ·
  ·
·6· · · · ·Q.· ·Exactly.· So, in other words, this is
·7· ·another kind of -- another different kind of threat
·8· ·with weapons that Devin Kelley is making?
·9· · · · ·A.· ·Right.
10· · · · ·Q.· ·All right.· And the next sentence,
11· ·"Throughout" -- it says, "Throughout this process
12· ·Master Sergeant Wolfe," so that's Tracy Wolfe,
13· ·correct?
14· · · · ·A.· ·Correct.
15· · · · ·Q.· ·-- "and Major Nordin were in constant
16· ·communication with Director Alvarez."
17· · · · · So again -- first of all, do you know who
18· ·Major Nordin is?
19· · · · ·A.· ·I don't.
20· · · · ·Q.· ·Okay.· So, in this situation, Director
21· ·Alvarez is stating that your First Sergeant Wolfe
22· ·is -- is communicating with them and is being made
23· ·aware of all this stuff, was actually working
24· ·closely and being made aware of what Devin Kelley
25· ·was doing?                                                PEX 0087-0086

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 87 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                         January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                             150

·1· · · · ·A.· ·Right, right.
·2· · · · ·Q.· ·So -- so, your First Sergeant Wolfe
·3· ·would have known about the -- these searching for
·4· ·weapons, searching for body armor, his escape from
·5· ·the mental institution and his threat -- his weapons
·6· ·threat of death by cop?
·7· · · · ·A.· ·Right.
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·                                                          PEX 0087-0087

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 88 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          152




·8· · · · ·Q.· ·Someone from the Security Forces,
·9· ·someone now from family advocacy, as well.· So
10· ·that -- that right there is four different units
11· ·within the Holloman Air Force Base that were put
12· ·together specifically aware that Devin Kelley posed
13· ·a high risk of violence by May 2012, fair?
14· · · · ·A.· ·Fair.
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
23· · · · ·Q.· ·I want to show you another thing related
24· ·to that, Exhibit No. 19.
25· · · · · (Deposition Exhibit 19 was marked PEX
                                              for                    0087-0088

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 89 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          153

·1· ·identification.)
·2· · · · ·Q.· ·(By Mr. Alsaffar)· And this is dated May
·3· ·17, 2012.· Let me switch you on that -- actually,
·4· ·you can have mine.· That's okay.· It makes it easier
·5· ·for you.· It makes it easier for you -- dated May
·6· ·17, 2012.· It's a memorandum for the 49th LRS
·7· ·commander --
·8· · · · ·A.· ·Correct.




                                                            PEX 0087-0089

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 90 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                         January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                             155

    ·
    · · ·
·3· · · · ·Q.· ·So May 17th, 2012, the CRB, Central
·4· ·Registry Board, made that probable-cause
·5· ·determination that Devin Kelley met the criteria for
·6· ·adult physical maltreatment?
·7· · · · ·A.· ·Right.
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·                                                          PEX 0087-0090

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 91 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                         January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                             156




·8· · · · ·Q.· ·I'm going to show you Exhibit 18.
·9· · · · ·A.· ·Okay.
10· · · · ·Q.· ·I'm sorry, it's a little bit out of
11· ·order.· And this is -- this is the letter I gave you
12· ·before the break, so you have it.
13· · · · · Exhibit 18 is a memorandum from the acting
14· ·commander for 49th LRS, that's Nathan McLeod-Hughes,
15· ·Major Hughes, correct?
16· · · · ·A.· ·Correct.
17· · · · ·Q.· ·And on -- so on June 8th, 2012, Major
18· ·Hughes has put this memorandum together for the 49th
19· ·Wing, Judge Advocate, the 49th Wing Commander,
20· ·right?
21· · · · ·A.· ·Correct.
  · ·
  · ·
  · ·
  · ·                                                          PEX 0087-0091

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 92 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          157




12· · · · ·Q.· ·Now, this is a -- this is a memorandum
13· ·that the 49th LRS commanders put together approving
14· ·a pretrial confinement of Devin Kelley, June 8,
15· ·2012, correct?
16· · · · ·A.· ·Correct.
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·                                                            PEX 0087-0092

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 93 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          158




21· · · · ·Q.· ·So, first, Commander Hughes believes
22· ·that -- or he's stating here he has reasonable
23· ·grounds to believe these offenses were committed,
24· ·which means he has probable cause to believe they
25· ·were committed, right?                                 PEX 0087-0093

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 94 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          159

·1· · · · ·A.· ·Right.
·2· · · · ·Q.· ·So, that's June 8, 2012, the 49th LRS
·3· ·commander has probable cause to believe that -- that
·4· ·these offenses were committed, right?
·5· · · · ·A.· ·Correct.
·6· · · · ·Q.· ·Now, underneath that, he states,
·7· ·"Second, I have reasonable grounds to believe
·8· ·continued pretrial confinement is necessary because
·9· ·it's foreseeable that the confinee will not appear
10· ·at trial, and/or will engage in serious criminal
11· ·misconduct if confinement is not continued,"
12· ·correct?
13· · · · ·A.· ·Correct.
14· · · · ·Q.· ·Commander Hughes here is stating that as
15· ·of June 8th, 2012, the 49th LRS has reasonable
16· ·grounds to believe that Devin Kelley will engage in
17· ·serious criminal misconduct, and that that is why he
18· ·has to be confined in a jail?
19· · · · ·A.· ·Correct.
  ·
  ·
  ·
  ·
  ·
  ·                                                            PEX 0087-0094

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 95 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          160




17· · · · ·Q.· ·Okay.· And do you -- and, you know,
18· ·we've looked through a lot of the evidence so far
19· ·that was available.· And do you have any reason to
20· ·disagree with that assessment of "foreseeable"?
21· · · · ·A.· ·I don't.
  ·
  ·
  ·
  ·                                                            PEX 0087-0095

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 96 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                         January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                             162

    ·
    ·
    ·
    ·
    ·
    ·
·7· · · · ·Q.· ·Okay.· And he notes on April 23rd, 2012,
·8· ·Commander Hughes notes that "while driving to El
·9· ·Paso," Kelley, Devin Kelley "took his gun out of his
10· ·holster and held it against her" -- Tessa
11· ·Kelley's -- "temple, stating 'do you want to die'";
12· ·do you see that?
13· · · · ·A.· ·I do.
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·                                                          PEX 0087-0096

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 97 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          163




19· · · · · Let's go down to No. 5.· Commander Hughes
20· ·states that, "Furthermore, investigation revealed
21· ·that while receiving inpatient mental health care,
22· ·the member made several threatening statements that
23· ·if he were picked up by Security Forces that he
24· ·would go for their guns"; do you see that?
25· · · · ·A.· ·I do.                                       PEX 0087-0097

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 98 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          164

·1· · · · ·Q.· ·So, there, he's stating that -- all
·2· ·right, we also know that Devin Kelley is now
·3· ·threatening Security Forces if they come for him,
·4· ·and specifically going for the Security Forces'
·5· ·guns, too --
·6· · · · ·A.· ·Correct.
·7· · · · ·Q.· ·-- right?· Additionally, on June 7,
·8· ·2012, Kelley contacted Holloman Air Force Base
·9· ·Exchange and entered into an agreement to purchase a
10· ·9 millimeter handgun; do you see that?
11· · · · ·A.· ·I do.
12· · · · ·Q.· ·So this is when he's in a men- -- the
13· ·day he's in a mental facility, the day he escapes
14· ·the mental facility, he's trying to arrange for the
15· ·actual purchase of a gun from the Holloman Air Force
16· ·Base Exchange, right?
17· · · · ·A.· ·I see that.
18· · · · ·Q.· ·And do you remember when I showed you
19· ·earlier the two forms where he actually purchased
20· ·two guns in 2012 from that very same Holloman Air
21· ·Force Base Exchange, right?
22· · · · ·A.· ·Correct.
23· · · · ·Q.· ·All right.· So, he knew how to get guns
24· ·from that Holloman Exchange, right?
25· · · · ·A.· ·Right.                                      PEX 0087-0098

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 99 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                          165




·8· · · · ·Q.· ·Okay.· An examination of the computer he
·9· ·had been using at the facility revealed that Kelley
10· ·searched for a map to the bus station, as well as
11· ·conducted research on the purchases of -- of weapons
12· ·and body armor.
13· · · · · And I showed you that documentation earlier,
14· ·as well; do you remember that?
15· · · · ·A.· ·You did.
16· · · · ·Q.· ·Okay.
17· · · · ·A.· ·I remember.
18· · · · ·Q.· ·Yeah.· And so this is getting
19· ·communicated.· So now we know Commander Hughes at
20· ·the LRS, the 49th LRS is also aware of all this
21· ·information.
22· · · · · And he's putting in here his support, his
23· ·statement that it's foreseeable, this is a very
24· ·dangerous person?
25· · · · ·A.· ·Right.                                      PEX 0087-0099

                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 100 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                          January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                              166

·1· · · · ·Q.· ·Right?· Okay.· Paragraph 6, he says --
·2· ·Commander Hughes says, The course of conduct by
·3· ·Kelley leads me to conclude that he will continue to
·4· ·engage in serious criminal conduct if not confined.
·5· · · · · So -- so here, Commander Hughes is saying
·6· ·unless he's in jail, he's going to commit continued
·7· ·serious conduct -- criminal conduct, right?
·8· · · · ·A.· ·Right.
·9· · · · ·Q.· ·And -- and so, the 49th LRS at Holloman
10· ·Air Force Base on June 2012 was certainly aware
11· ·that -- that Devin Kelley is -- has probable cause
12· ·to believe that he's a threat for serious violence
13· ·with weapons, right --
14· · · · ·A.· ·Right.
15· · · · ·Q.· ·Okay.· Is that -- do you agree with
16· ·that?
17· · · · ·A.· ·I agree.
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·                                                          PEX 0087-0100

                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
                                                                                YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 101 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                          January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                              169

  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · ·
  · · ·
23· · · · ·Q.· ·(By Mr. Alsaffar)· I'm handing you
24· ·Exhibit No. 21.· And I -- and Exhibit No. 21 is also
25· ·a charge sheet; is that correct?                          PEX 0087-0101

                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
                                                                                YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 102 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                       January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           170

·1· · · · ·A.· ·That is correct.
·2· · · · ·Q.· ·And this is dated, actually, August 15,
·3· ·2012?
·4· · · · ·A.· ·That is correct.
·5· · · · ·Q.· ·Related to Devin Kelley, correct?
·6· · · · ·A.· ·Yes, sir.




15· · · · ·Q.· ·Okay.· And -- and that's okay.· I know
16· ·it was years ago.· But this charge sheet is
17· ·indicating an additional Article 128 charge of
18· ·assault, against Devin Kelley; correct?
19· · · · ·A.· ·That's correct.
20· · · · ·Q.· ·So this is a separate charge of assault
21· ·on Tessa Kelley his wife with a dangerous weapon, to
22· ·wit, a loaded firearm, right?
23· · · · ·A.· ·That's correct.
    · · ·

                                                            PEX 0087-0102

                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
          Case 5:18-cv-00555-XR Document 419-1
                                         365-1 Filed 03/16/21
                                                     03/12/21 Page 103 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                         January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                             171

      ·
      ·
      ·
·4· · · · ·Q.· ·All right.· And so this would have
·5· ·been -- by this time, as well, August 15, 2012,
·6· ·probable cause, Air Force knew they had probable
·7· ·cause to believe that Devin Kelley had committed
·8· ·this additional assault charge because they had
·9· ·indicted him for it?
10· · · · ·A.· ·Right.
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·                                                              PEX 0087-0103

                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
                                                                                  YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 104 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                       January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           177

  · · · ·
·2· · · · ·Q.· ·So the -- so when a government agency
·3· ·actually fails to report this criminal-conviction
·4· ·data on felons, dangerous felons, like Devin Kelley,
·5· ·that's unnecessarily exposing the public to a -- an
·6· ·increased risk of harm, isn't it?
·7· · · · · MR. FURMAN:· Objection to form; you can
·8· ·answer.
·9· · · · ·A.· ·I would agree, yes.




16· · · · ·Q.· ·-- right?· Okay.· And, in -- in
17· ·particular with Devin Kelley, not only was he a
18· ·convicted felon who -- who had a felony that should
19· ·prevent him from legally obtaining firearms, but the
20· ·Air Force also knew by the time of his conviction
21· ·that he was also a convicted felon, he had a
22· ·particular -- a particular habit of threatening gun
23· ·violence and mass-shooting violence, right?
24· · · · · MR. FURMAN:· Objection to form; you can
25· ·answer.                                                PEX 0087-0104

                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
       Case 5:18-cv-00555-XR Document 419-1
                                      365-1 Filed 03/16/21
                                                  03/12/21 Page 105 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          178

·1· · · · ·A.· ·So, yes, there's -- there's clearly
·2· ·evidence that he had made those kind of
·3· ·mass-shooting threats.
·4· · · · ·Q.· ·(By Mr. Alsaffar)· Right.· And so, by
·5· ·November 11 -- November 2012, the Air Force -- and
·6· ·all the commands that are listed here were aware
·7· ·that, not only is he a convicted felon and the type
·8· ·of charges which should prevent him from legally
·9· ·buying a firearm, but this particular person, Devin
10· ·Kelley, has also made several forms of threats of
11· ·gun violence and mass-shooting gun violence prior to
12· ·the conviction, right?
13· · · · ·A.· ·Correct.
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·                                                           PEX 0087-0105

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
       Case 5:18-cv-00555-XR Document 419-1
                                      365-1 Filed 03/16/21
                                                  03/12/21 Page 106 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          180

  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
15· · · · · (Deposition Exhibit 23 was marked for
16· ·identification.)
17· · · · ·Q.· ·Okay.· During -- about this time frame,
18· ·and I think this is one of the documents you
19· ·specifically reviewed prior to your deposition, but
20· ·I want to show you Exhibit No. 23 --
21· · · · ·A.· ·Okay.
22· · · · ·Q.· ·-- which is Bates 13324.
23· · · · ·A.· ·Yes, sir.
24· · · · ·Q.· ·So, this is about a week before -- a

                                              PEXupon
25· ·week or so before you meet with Devin Kelley 0087-0106

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 107 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                       January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           181

·1· ·his release from jail, correct?
·2· · · · ·A.· ·Yes, sir.
·3· · · · ·Q.· ·And it's March 22, 2013.· You sent this
·4· ·memo to the Security Forces Division, correct?
·5· · · · ·A.· ·Right.




17· · · · ·Q.· ·Okay.· So this is -- and just so the
18· ·record's clear, you're sending this memorandum to
19· ·the 49th Security Forces Squadron at Holloman Air
20· ·Force Base?
21· · · · ·A.· ·Right, yeah, to a -- to a specific unit
22· ·within that squadron.
23· · · · ·Q.· ·And the subject is "Conditional Barment
24· ·Request for Devin Kelley," right?
25· · · · ·A.· ·Yes, sir.                                   PEX 0087-0107

                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 108 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                       January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           182

·1· · · · ·Q.· ·And I didn't -- I didn't even point this
·2· ·out.· This is a memo you wrote and that's your
·3· ·signature at the bottom, Robert Bearden, Commander,
·4· ·49th LRS, right?
·5· · · · ·A.· ·So, I -- I signed it.· I'm pretty sure
·6· ·my First Sergeant wrote it for me --
·7· · · · ·Q.· ·Okay.
·8· · · · ·A.· ·-- but yes, that is my signature; it's
·9· ·my memo.
10· · · · ·Q.· ·Okay.· And -- and you were -- you were
11· ·agreeing with the content of this by signing it?
12· · · · ·A.· ·Correct.
13· · · · ·Q.· ·Okay.· Can you tell me first what a
14· ·"conditional barment request" means?
15· · · · ·A.· ·So, you know, we have the authority to
16· ·bar individuals from the base.
17· · · · ·Q.· ·Um-hum.
18· · · · ·A.· ·And so, what I'm asking for here is that
19· ·essentially that he be barred from the base with a
20· ·very unique, discrete exception to be on the base to
21· ·be out-processed.




                                                            PEX 0087-0108

                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
        Case 5:18-cv-00555-XR Document 419-1
                                       365-1 Filed 03/16/21
                                                   03/12/21 Page 109 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                          January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                              184




·9· · · · ·Q.· ·Is it fair to say that, at this point,
10· ·what you're trying to do is protect the people
11· ·inside the base from Devin Kelley?
12· · · · ·A.· ·Yes.· Specifically, because he had
13· ·threatened to shoot squadron leadership, I felt like
14· ·we needed some extra protection.
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·
    ·                                                          PEX 0087-0109

                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
                                                                                YVer1f
       Case 5:18-cv-00555-XR Document 419-1
                                      365-1 Filed 03/16/21
                                                  03/12/21 Page 110 of 125

     LT. COLONEL ROBERT C. ROBERT BEARDEN                       January 16, 2020
     JOE HOLCOMBE vs UNITED STATES                                           187

·     · · · ·
·2· · · · ·Q.· ·Now -- and you mentioned in this memo
·3· ·that, specifically, that he not only threatened to
·4· ·kill his leadership, he had threatened repeatedly to
·5· ·kill his leadership?
·6· · · · ·A.· ·Correct.
·7· · · · ·Q.· ·And go -- also you state a little
·8· ·farther down that -- I -- you state that, "What they
·9· ·found was alarming," and you're referring to what he
10· ·was doing while he was in a mental institution?
11· · · · ·A.· ·Right.
12· · · · ·Q.· ·"He was searching the Internet for body
13· ·armor and guerilla tactics"; do you see that?
14· · · · ·A.· ·Yes, sir.
15· · · · ·Q.· ·Okay.· And now, when we're talking about
16· ·searching for weapons, threatening to kill
17· ·leadership, searching for body armor, and now
18· ·guerilla tactics, body armor and guerilla tactics,
19· ·weapons, we're all -- this is putting a very
20· ·specific picture of mass-shooting-type conduct; fair
21· ·to say?
22· · · · · MR. FURMAN:· Objection to form.
23· · · · ·A.· ·I think that's a fair characterization
24· ·of it.
    · · · · ·                                                 PEX 0087-0110

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 111 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                       January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           188




18· · · · ·Q.· ·So my statement is correct, you
19· ·specifically -- you specifically, according to this
20· ·memo, communicated those concerns directly to the
21· ·Security Forces commander that you had concerns that
22· ·Devin Kelley still posed a threat --
23· · · · ·A.· ·Right.
24· · · · ·Q.· ·-- correct?
25· · · · ·A.· ·Right.                                      PEX 0087-0111

                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 112 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                       January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           193




24· · · · ·Q.· ·(By Mr. Alsaffar)· Okay.· I'm going to
25· ·hand you Exhibit 24.                                   PEX 0087-0112

                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 113 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                       January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           194




·5· · · · ·Q.· ·-- of March 22nd, 2013.· Exhibit 24 is
·6· ·March 27, 2013, "Request for Expulsion and Order Not
·7· ·to Reenter Holloman Air Force Base for Devin
·8· ·Kelley."
·9· · · · ·A.· ·Okay.
10· · · · ·Q.· ·And this is for the 49th Wing Commander,
11· ·which is, I believe two levels above your command?
12· · · · ·A.· ·Correct.




22· · · · ·Q.· ·All right.· I want to take you through
23· ·this a little bit.
24· · · · · This seems consistent with what you were
25· ·saying in your letter a few days earlier,PEX  0087-0113
                                               that,


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 114 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                       January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           195

·1· ·essentially, we don't want this guy, Devin Kelley on
·2· ·this base for an indefinite amount of time?
·3· · · · ·A.· ·Right.




25· · · · ·Q.· ·That's right.· And if you lookPEX
                                               even0087-0114


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 115 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                       January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           196

·1· ·further down on Paragraph 3, towards the bottom, so
·2· ·under 3 b, Captain McQuillan is stating that
·3· ·"Additional evidence of Kelley's high risk
·4· ·unpredictable and criminal behavior includes his
·5· ·history of mental health issues, his preoccupation
·6· ·with weapons, his verbal declaration that he has
·7· ·contemplated offensive attack strategies on both Air
·8· ·Force personnel and organizations (including his
·9· ·leadership and Security Forces), his online research
10· ·of body armor and guerilla warfare tactics while a
11· ·patient in a military mental health facility, his"
12· ·purchase of and purchase -- possession of weapons
13· ·"and his successful escaped from a military mental
14· ·health facility"; do you see that?
15· · · · ·A.· ·I do.
16· · · · ·Q.· ·I mean, fair enough.· March 27, 2013,
17· ·the -- the 49th wing judge JAG -- judge advocate
18· ·command is painting a very, very specific picture of
19· ·Devin Kelley as a person who could commit mass -- a
20· ·mass shooting, violent act --
21· · · · · MR. FURMAN:· Objection to form.
22· · · · ·Q.· ·(By Mr. Alsaffar)· -- do you agree with
23· ·that?
24· · · · · MR. FURMAN:· Same objection.
25· · · · ·Q.· ·(By Mr. Alsaffar)· Go ahead.                PEX 0087-0115

                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
       Case 5:18-cv-00555-XR Document 419-1
                                      365-1 Filed 03/16/21
                                                  03/12/21 Page 116 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          197

·1· · · · ·A.· ·Can -- ah, yes, I agree.
  ·
  ·
  ·
·5· · · · · Do you remember how we were talking about the
·6· ·various sort of Air Force departments who had
·7· ·specific knowledge of the variety of violent acts
·8· ·and threats that Devin Kelley had made?
·9· · · · · We talked about AFOSI Detachment 225; we
10· ·talked about the -- your squadron, 49 LRS, 49th
11· ·Security Forces, the Family Advocacy Program for the
12· ·high risk violence team, and now we know also the
13· ·49th Wing judge advocate also has evidence and
14· ·knowledge of the high risk for violence and the
15· ·potential for mass violence that Devin Kelley's
16· ·capable of, right?
17· · · · ·A.· ·Correct.
  ·
  ·
  ·
  ·
  ·
23· · · · · (Deposition Exhibit 25 was marked for
24· ·identification.)
25· · · · ·Q.· ·(By Mr. Alsaffar)· So a couplePEX  0087-0116
                                               of days


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 117 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                       January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           198

·1· ·later, so now we're a week after your letter or
·2· ·request for -- for a barment is March 29th, 2013; do
·3· ·you see that?
·4· · · · ·A.· ·I do.
·5· · · · ·Q.· ·Sorry.· And it's -- it's actually
·6· ·directed to Devin Kelley from the 49th Wing
·7· ·Commander, correct?
·8· · · · ·A.· ·Yes, sir.
·9· · · · ·Q.· ·And it's -- states that it's signed by
10· ·Andrew Croft, Colonel Croft?
11· · · · ·A.· ·Correct.
12· · · · ·Q.· ·I believe you told me about him earlier?
13· · · · ·A.· ·Right, Wing Commander.
14· · · · ·Q.· ·Wing Commander.· That's a command above
15· ·you, correct, when you were at Holloman --
16· · · · ·A.· ·Yeah, two above me.




20· · · · ·Q.· ·Okay.· And he states that effect -- in
21· ·Paragraph 2, "Effective immediately upon receipt of
22· ·this notice, you are ordered not to enter or reenter
23· ·or be found within the limits of the United States
24· ·military installation of Holloman Air Force Base,

                                              PEX 0087-0117
25· ·New Mexico, for an indefinite period of time" --


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 118 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                       January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           199

·1· · · · ·A.· ·Yes, sir.




10· · · · ·Q.· ·There you go.· Okay.· Thank you for that
11· ·clarification.· So, at least as of March 29th, 2013,
12· ·several commanders now at Holloman Air Force Base
13· ·were saying, Devin Kelley, you're not allowed into
14· ·this space because you're a threat to -- to people
15· ·in this space, and we're -- we're not allowing you
16· ·here indefinitely?
17· · · · ·A.· ·Right.




                                                            PEX 0087-0118

                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
       Case 5:18-cv-00555-XR Document 419-1
                                      365-1 Filed 03/16/21
                                                  03/12/21 Page 119 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          200




12· · · · ·Q.· ·(By Mr. Alsaffar)· Handing you Exhibit
13· ·No. 26.· And this is a "Defense Manpower Data Center
14· ·Installation Access Record" relating to Devin
15· ·Kelley.· It's Bates numbered 15641.
16· · · · · And I want you to go to 15642, the second
17· ·page.· So you don't have to read all this.· Now,
18· ·this is relating to Devin Kelley and his ID card and
19· ·attempts to access the base -- the various bases,
20· ·Air Force Bases.
21· · · · ·A.· ·Okay.
  ·
  ·
  ·
  ·                                                           PEX 0087-0119

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 120 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                       January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           201




·7· · · · ·Q.· ·And -- and even if the ID was
·8· ·accidentally not taken from him, would it -- would
·9· ·it be the process for the base, if they enter a
10· ·barment order and an order not to enter, that they
11· ·would put an alert saying, this person, even if they
12· ·have an ID, is not allowed in?
13· · · · ·A.· ·Right.· They would scan it and then get
14· ·a warning up that they weren't allowed.




21· · · · ·Q.· ·Okay?· So, the first paragraph says,
22· ·January 24th, 2018 (sic), Scott Ulrich, Director,
23· ·Physical Security/Law Enforcement Defense Human
24· ·Resources Activity, Defense Manpower Data Center
25· ·provided the Department of Defense OIG a PEX
                                              copy 0087-0120
                                                   of


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 121 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                       January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           202

·1· ·Installation Access Log Entries --
·2· · · · ·A.· ·Okay.
·3· · · · ·Q.· ·-- associated to Devin Kelley.
·4· · · · ·A.· ·Okay.
·5· · · · ·Q.· ·So that's what this document is.· If you
·6· ·look on the second page, under April 9th, 2013,
·7· ·"AGENT NOTE - Mr. Ulrich opined that Devin Kelley,
·8· ·or someone using his assigned ID credential,
·9· ·attempted to gain access to Holloman Air Force Base
10· ·and was subsequently denied due to the existing
11· ·barment"; do you see that?
12· · · · ·A.· ·I do.
13· · · · ·Q.· ·So, on April 9th, 2013, either Devin
14· ·Kelley or someone who somehow got access to his ID
15· ·card was trying to get back on the base --
16· · · · ·A.· ·Right.
17· · · · ·Q.· ·-- right?· Okay.· Next -- No. 12,
18· ·August 26th, 2015, so we're two years later; do you
19· ·see that?· No. 12?
20· · · · ·A.· ·Oh, yeah, I'm sorry.· Yes, now I see it.
21· · · · ·Q.· ·This is San Antonio Air Force Base.
22· ·This is actually just about an hour outside of
23· ·Sutherland Springs, Texas, okay?· Just so you know.
24· · · · · "AGENT NOTE -- Mr. Ulrich opined that Devin
25· ·Kelley, or someone using his assigned ID PEX  0087-0121
                                              credential,


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 122 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                       January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           203

·1· ·attempted to gain access to San Antonio Air Force
·2· ·Base at the Visitor Center and was subsequently
·3· ·denied due to the existing barment"; do you see
·4· ·that?
·5· · · · ·A.· ·I do.
·6· · · · ·Q.· ·So we have an August 26th, 2015, either
·7· ·Devin Kelley or someone who's -- again, somehow gets
·8· ·ahold of the ID was trying to access the Air Force
·9· ·base when they shouldn't have, right?
10· · · · ·A.· ·Right.
11· · · · ·Q.· ·Okay.· And then if you look down, the
12· ·next entry, February 17, 2016, Records accessed
13· ·Holloman Air Force Base.· AGENT NOTE - Mr. Ulrich
14· ·opined that Devin Kelley, or someone using his
15· ·assigned ID credential, attempted to gain access to
16· ·Holloman Air Force Base and was denied due to
17· ·debarment; do you see that?
18· · · · ·A.· ·I do.
19· · · · ·Q.· ·Okay.· So we have three different
20· ·attempts with Devin Kelley, or somebody who got
21· ·ahold of his ID was trying to get -- get on base,
22· ·get on to a place he was barred from entering,
23· ·right?
24· · · · ·A.· ·Correct.
  · · · · ·                                                 PEX 0087-0122

                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
       Case 5:18-cv-00555-XR Document 419-1
                                      365-1 Filed 03/16/21
                                                  03/12/21 Page 123 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                      January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                          209

  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
  ·
17· · · · ·Q.· ·-- that these things, making sure the
18· ·FBI was aware of this dangerous person --
19· · · · ·A.· ·Right.
20· · · · ·Q.· ·-- both through fingerprint access and
21· ·also his convictions, that's designed to make sure
22· ·that when you guys released him to the public, which
23· ·you did, right?· That's what you-all did, you had to
24· ·release him to the public?
25· · · · ·A.· ·Correct.                                      PEX 0087-0123

                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                                               YVer1f
     Case 5:18-cv-00555-XR Document 419-1
                                    365-1 Filed 03/16/21
                                                03/12/21 Page 124 of 125

   LT. COLONEL ROBERT C. ROBERT BEARDEN                       January 16, 2020
   JOE HOLCOMBE vs UNITED STATES                                           210

·1· · · · ·Q.· ·This was the safety net for the rest of
·2· ·us.· Those of us out there in Texas, and Sutherland
·3· ·Springs, as well, to protect those folks from Devin
·4· ·Kelley, right?
·5· · · · ·A.· ·I would -- I would agree with that
·6· ·characterization.




                                                            PEX 0087-0124

                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
          Case 5:18-cv-00555-XR Document 419-1
                                         365-1 Filed 03/16/21
                                                     03/12/21 Page 125 of 125

      LT. COLONEL ROBERT C. ROBERT BEARDEN                         January 16, 2020
      JOE HOLCOMBE vs UNITED STATES                                             215

·1· · · · · · · · · · · CERTIFICATION

·2
· · ·STATE OF COLORADO)
·3· · · · · · · · · · )· ss.
· · ·COUNTY OF DENVER )
·4

·5
· ·   ·    · · · · · I, Dawn Gage, Professional Court Reporter
·6·   ·    and Notary Public for the State of Colorado, do
· ·   ·    hereby certify that previous to the commencement of
·7·   ·    the examination, the said LIEUTENANT COLONEL ROBERT
· ·   ·    C. BEARDEN, was duly sworn by me to testify the
·8·   ·    truth in relation to the matters in controversy
· ·   ·    between said parties.
·9
· ·   ·    · · · · · I further certify that said videotaped
10·   ·    deposition was taken in shorthand by me and was
· ·   ·    reduced to typewritten form by computer-aided
11·   ·    transcription, that the foregoing is a true
· ·   ·    transcript of the questions asked, testimony given,
12·   ·    and proceedings had.

13·   ·    · · · · · I further certify that I am not an
· ·   ·    attorney nor counsel nor in any way connected with
14·   ·    any attorney or counsel for any of the parties to
· ·   ·    said action or otherwise interested in its events.
15
· ·   · · · · · · I further certify that, pursuant to Rule
16·   · 30(f)(1), review was requested.

17· · · · · · · IN WITNESS WHEREOF, I hereunto affix my
· · · hand and notarial seal this 31st day of January,
18· · 2020.

19
· · · · · · · · My commission expires March 17, 2023
20

21
· · · · · · · ________________________________________
22· · · · · · · · · · · · · · · ·DAWN GAGE
· · · · · · · · · · · ·Professional Court Reporter
23

24

25
                                                                 PEX 0087-0125

                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
